Name: Commission Regulation (EEC) No 632/89 of 10 March 1989 amending for the eleventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing
 Date Published: nan

 No L 70/6 Official Journal of the European Communities 14. 3. 89 COMMISSION REGULATION (EEC) No 632/89 of 10 March 1989 amending for the eleventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 72 (5) thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 (1 ) thereof, as extended by Regulation (EEC) No 4007/87 (3), Whereas Council Regulation (EEC) No 355/79 (4), as last amended by Regulation (EEC) No 3485/87 (*), lays down general rules for the description and presentation of wines and grape musts ; Whereas Commission Regulation (EEC) No 997/81 (*), as last amended by Regulation (EEC) No 1622/88 Q, lays down detailed rules for the description and presentation of wines and grape musts ; Whereas, in order to take account of usage in Spain, provision should be made for the term 'superior' to be used as an additional traditional term for the description of certain Spanish quality wines psr and for certain terms to be used for the description of the name of the vineyard ; Whereas, with a view to a uniform presentation on the label of the actual alcoholic strength and the nominal volume of the product, the rules for indicating these two compulsory particulars should be coordinated ; Whereas certain particulars relating to the name or business name of the bottler, the consignor or a natural or legal person or group of such persons should be added to the label where such particulars contain terms relating to a vineyard ; Whereas it should be stipulated how the name of the Member State in which a wine was bottled is to be indicated compulsorily on the label ; Whereas, in the consumer s interest, it should be stipulated how the total alcoholic strength, in particular for partly fermented grape must, is to be indicated ; Whereas, in view of a request from Bulgaria, it should be provided that . wine originating in that country and obtained exclusively from two varieties may bear the name of those two varieties when marketed in the Community ; Whereas, in view of the efforts of certain producer Member States to distinguish better between certain quality wines psr, some terms should be added to the lists of particulars concerning the method of preparation, the type of product or a particular colour of a table wine or quality wine psr ; Whereas the organization of competitions is an effective way of encouraging wine producers and dealers to endeavour to achieve distinction in competition by the quality of the wine which they market ; whereas the awards granted to the best wines in such competitions provide valuable information for the consumer ; whereas, with a view to ensuring that such competitions take place objectively, certain Community rules which must be complied with by competition organizers should be laid down ; Whereas bottles of the 'Bocksbeutel' or 'Cantil' type and bottles of a similar type have been in use for a very long time in certain Community regions and in certain third countries ; whereas those types of bottles may recall certain characteristics or a particular origin of the wine in question ; whereas, owing to the traditional character of such bottle shapes, they should be used exclusively for wines where such use is a fair practice established for a certain number of years and is considered traditional without however jeopardizing the free circulation of wine marketed in such types of bottle ; whereas the list of wines which may be put up in such bottles should be published ; whereas, in order to facilitate the switch-over from the arrangements existing in Portugal to those in the Community, Portuguese wines dispatched to other Member States must be exempted from the application of the rules on the use of bottles of the types in question ; whereas experience gained has shown that a technical description of the 'Flute d'Alsace' should be given and the list of quality wines psr which may be put up in such bottles should remain unaltered ; Whereas South Africa, Australia, the United States of America, New Zealand, Czechoslovakia, Egypt and Cyprus have requested an adaptation of Annexes I, II and IV to Regulation (EEC) No 997/81 ; whereas such requests should be acceded to ; whereas, in view of the (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 269, 29. 9 . 1988, p. 5. (3) OJ No L 378, 31 . 12. 1987, p. 1 . 0 OJ No L 54, 5. 3. 1979, p. 99. 0 OJ No L 330, 21 . 11 . 1987, p. 1 . (j OJ No L 106, 16. 4. 1981 , p. 1 . f) OJ No L 145, 11 . 6. 1988, p. 23. 14. 3. 89 Official Journal of the European Communities No L 70/7 Community s undertaking to reserve the names of geo ­ graphical units for the description of wines originating in such units, certain geographical particulars in Annex II to that Regulation must be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 991 /81 is hereby amended as follows : 1 . The term 'superior' is added to Article 2 (3) (e). 2. The second subparagraph of Article 3 ( 1 ) is replaced by the following : The information on the label as to the nominal volume of the product shall be shown in figures at least 5 mm high if the nominal volume is greater than 100 cl, at least 3 mm high if it is equal to or less than 100 cl but greater than 20 cl, and at least 2 mm high if it is equal to or less than 20 cl.' 3 . In Article 5 (a) (a) the terms 'Winzer' and 'Weinbau' are added to the first indent of the first subparagraph of paragraph 3 ; (b) in paragraph 5a the first sentence is replaced by the following : 'The Member State where the bottler, consignor or importer has his registered place of business shall be indicated on the label in lettering of the same type and size as that used for the registered place of business.' 4. The sixth indent of Article 5 (1 ) is replaced by the following : &lt; « / *9 iCf 99 a ¢ 99 (( « J # 99 9  caseno , finca , monasteno , pago , predio . The figure representing the total alcoholic strength shall be followed by the symbol "% vol" and preceded by the terms "total alcoholic strength" or "total alcohol". That figure shall be shown on the label in lettering of the same minimum height as that laid down for the actual alcoholic strength.' 6. In Article 12 (2) (a) 'Bulgaria' is added after 'Austria'. 7. In Article 13 : (a) the term 'der Neue' is added to paragraphs 2 (a) and 3 (a) concerning Germany ; (b) in paragraph 3 (c) concerning Italian wines :  the term 'vendemmia tardiva' is added to the first subparagraph,  the words 'and Trentino' are inserted after the word 'Bolzano' in the second subparagraph ; in addition, the following sentence is added to that subparagraph : The word "vendemmia tardiva" may be used only in the Italian language.' ; (c) the term 'vin nouveau' is added to paragraph 3 (f) concerning Luxembourg wines. 8 . Article 14 is replaced by the following : 'Article 14 1 . The awards referred to in Articles 2 (3) (e), 12 (2) (p) and 28 (2) (n) of Regulation (EEC) No 355/79 shall refer to a single homogeneous batch of wine originating, at the time of bottling, from one and the same container. Such wine must be available in quantities of at least 1 000 litres held for the purposes of release to the market, in containers of a nominal volume not exceeding 2 litres  which are labelled in accordance with the Community provisions so as to show the name of the geographical unit in which they originate and the year in which the grapes used were harvested,  which are fitted with a non-reusable sealing or closing device. However, should certain categories of wine be produced in particularly small quantities, Member States may accept batches x&gt;f wine of less than 1 000 litres but not less than 100 litres. 2. On Community territory awards may be granted to table wines as referred to in Article 2 (3) of Regulation (EEC) No 355/79, quality wines psr or imported wines as referred to in Article 28 (1 ) of the said Regulation only if they have been examined, together with other wines belonging to the same category produced under comparable conditions, within the framework of a competition the rules of which have been approved by a competent authority designated by the Member State where such competition is held. 5 . In Article 8 : (a) in the fourth subparagraph of paragraph 1 , the second sentence is replaced by the following : ' It shall be shown on the labelling in lettering at least 5 mm high if the nominal volume is greater than 100 cl , at least 3 mm high if it is equal to or less than 100 cl but greater than 20 cl, and at least 2 mm high if it is equal to or less than 20 cl .' ; (b) the following paragraph is inserted after paragraph 2 : '3 . Where the total alcoholic strength is specified, and in particular in the case of partially fermented grape must, it must not differ by more than 0,5 % vol from the strength determined by analysis . No L 70/8 Official Journal of the European Communities 14. 3. 89 Only the following may hold competitions and grant awards to the wines selected as the best :  the authority referred to in the first subparagraph,  a public, professional or private body whose rules for the holding of competitions ensure impar ­ tiality and which has been recognized by the authority referred to in the first subparagraph .  unless proof of the award can be provided either by an appropriate document drawn up for this purpose or by an endorsement on the certificate referred to in the first indent of Article 70 (1 ) (a) of Council Regulation (EEC) No 822/87 Q,  unless the Commission has recognized, by pub ­ lishing the name and address of the body concerned in the "C" series of the Official Journal of the European Communities, that the rules of the competition in question meet the criteria laid down in paragraph 4. 6. The Member States concerned shall notify the Commission of the names and addresses of the official bodies and officially recognized bodies which are authorized to grant awards and the names of the competitions that they hold. The Commission shall publish in the "C" series of the Official Journal of the European Communities ;  the information referred to in the first subpara ­ graph,  where appropriate, the names and addresses of the bodies referred to in paragraph 3,  the names and addresses of the bodies referred to in paragraph 5. 3. Competitions covering more than one Member State may be held, with the agreement of all the Member States concerned :  by the Commission,  by an authority or a public, professional or private body which the Member States have entrusted with the holding of the competition,  by the International Vine and Wine Office. Such competitions shall be held in accordance with rules respectively recognized or laid down by the Commission, the Member States concerned or the International Vine and Wine Office. 4. The rules for the holding of competitions as referred to in paragraphs 2 and 3 must in particular :  ensure that the competition is open to all inter ­ ested parties,  lay down an objective procedure which rules out any discrimination between wines of the category and geographical origin to which the competition relates,  provide for a jury consisting of qualified persons who shall examine the wines by blind tasting and classify them according to their intrinsic quality using a point-scoring system devised for this purpose,  provide for the grant of a limited number of awards,  provide for checks to be made by an appropriate authority on all operations relating to the compe ­ tition. 0 OJ No L 84, 27. 3 . 1987, p. 1 .' 9 . The second subparagraph of Article 17 (1 ) is replaced by the following : 'The terms listed in the preceding subparagraph may be supplemented by :  "estate bottled" provided that the first indent of Article 2 (3) (f) or of Article 12 (2) (q) of Regula ­ tion (EEC) No 355/79 applies,  "bottled by the producers)", provided that the second or third indent of Article 2 (3) (f) or of Article 12 (2) (q) applies.' 10 . Article 18 is replaced by the following : 'Article 18 1 . For the purposes of this Regulation : (a) "flute d'Alsace" means a glass bottle consisting of a straight-sided body, cylindrical in appearance, with a tapered neck, the ratio between the overall height and the base diameter being approximately 5 : 1 and that between the height of the cylin ­ drical section and the overall height being 1 : 3 . 5. An award granted by an official body or by a body officially recognized in a third country may not be mentioned on a label of a table wine as referred to in Article 2 (3) of Regulation (EEC) No 355/79, a quality wine psr or an imported wine as referred to in Article 28 ( 1 ) of the said Regulation : No L 70/914. 3. 89 Official Journal of the European Communities  that have been produced in accordance with provisions recognized by the Commission as equivalent to the provi ­ sions applicable to quality wines psr, and in particular Article 2 of Council Regula ­ tion (EEC) No 823/87 (*), and in respect of which it has been shown that presentation in such bottles was, at 1 September 1976, a fair and traditional practice in the third country of origin, and that have been included in Annex V. However, until 31 August 1991 , Member States shall permit the sale of all imported wines put up in "BocksbeuteP, "Cantil" or similar bottles where these are traditional Community imports. Until the end of the first stage of accession of Portugal, the reservation in point (b) (i) in the first subparagraph does not relate to wines of Portuguese origin imported into the other Member States. (b) "BocksbeuteP or "CantiP means a short-necked glass bottle, with a squat, rounded body which is flat in profile, with an ellipsoid base and an ellip ­ soid cross-section at its most convex point, the ratio between the main and the secondary axis of the ellipsoid cross-section being approximately 2 : 1 and that between the height of the rounded body and the cylindrical neck being aproximately 2,5:1 . 2. Pursuant to Article 40 (2) (b) of Regulation (EEC) No 355/79 : (a) the use of the "flute d'Alsace" shall, as far as wine produced from grapes harvested in France is concerned, be restricted to the quality wines psr listed in Annex V ; (b) the use of the "BocksbeuteP, the "CantiP and similar bottles likely to be confused with such bottles shall be restricted : (i) as regards wines originating in the Commu ­ nity, to the wines listed in Annex V. That Annex may, at the request of the Member State concerned, be supplemented until 31 August 1991 at the latest provided that it is shown that presentation in such bottles constitutes a fair and traditional prac ­ tice in specified regions or production areas in the Community ; (ii) as regards wines originating in a third country, to wines : o OJ No L 84, 27. 3. 1987, p. 59 .' 1 1 . Annexes I, II and IV are amended in accordance with Annex A hereto. 12. Annex V in Annex B hereto is added. Article 2 This Regulation shall enter into force on 1 May 1989. Article 1 (3) (b) shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1989. For the Commission Ray MAG SHARRY Member of the Commission No L 70/10 Official Journal of the European Communities 14. 3 . 89 ANNEX A I. Annex I to Regulation (EEC) No 997/81 is hereby amended as follows :  In Section 1 , SOUTH AFRICA, the following term is added  'Superior'. II . Annex II to Regulation (EEC) No 997/81 is hereby amended as follows : 1 . In Section III, ARGENTINA, the following geographical ascriptions are deleted : '  La Rioja/Argentinia  Cordoba'. 2. In Section IV, AUSTRALIA, the following name is added under 4.1 :  'King Valley'. 3 . In Section VIII, UNITED STATES OF AMERICA : (a) in part B the following name is added under 13.1 New Jersey :  'Warren Hills' ; (b) In the English version of part B, under 1 2.1 Missouri, : 'Missouri Highlands' is replaced by 'Ozark Highlands'. 4. In Section XIX, NEW ZEALAND : (a) under 5, 'Te Kauwhata wine-growing region' is replaced by 'Waikato wine-growing region'. The names of the following sub-regions are added : '  Te Kauwhata  Ihumatao  Karaka  Pokeno  Mangatawhiri' ; (b) under 6, the name of the following sub-region is added ^ '  Manutuke' ; (c) under 7, the names of the following sub-regions are added : '  Ngatarawa  Brookfields' ; (d) under 9, the names of the following sub-regions are added : '  Wairarapa  Masterton  Martinborough' ; (e) under 10, the names of the following sub-regions are added : '  Awatere or Awatere Valley  Cloudy Bay' ; (f) under 12, the names of the following sub-regions are added : '  Amberley  Burnham  Larcomb  Waipara' ; (g) under 13, the names of the following sub-regions are added : '  Queenstown or Queenstown Lakes  Wanaka  Taramea' ; (h) the following is inserted after 13, Central Otago wine-growing region : '14. Auckland wine-growing region : sub-region : Waiheke or Waiheke Island'. 5. In Section XX, CZECHOSLOVAKIA, the following name is added : '  Malokarpatska Oblast'. 6. In Section XXII, EGYPT, the following names are added : '  Gianaclis  Mariout  Matamir'. 7. The following is inserted after Section XXIII, SOVIET UNION : 'XXIV. CYPRUS Wines bearing one of the following names of a wine-growing region or sub-region of origin : 1 . Wine-growing region Pitsillia sub-region :  Madari ; 2. Wine-growing region Marathasa ; 3 . Wine-growing region Commandaria ; 4. Wine-growing region Troodos South Sub-regions :  Agames  Laoma : 14. 3. 89 Official Journal of the European Communities No L 70/11 5. Wine-growing region Troodos West Sub-regions :  Ambelitis  Vouni tis Panayias  Laova Kathikas ; 6. Wine-growing region Troodos North.' III. Annex IV Regulation (EEC) No 997/81 is hereby amended as follows : 1 . In Section XVI, CZECHOSLOVAKIA : (a) the following varieties are added in the left-hand column : 'Silvaner GewÃ ¼rtztraminer Muscat Ottonel' ; (b) the following terms are added in the right-hand column :  'Rheinriesling' as a synonym for the 'Riezling rynsky' variety ;  'Ruland' and 'Rulander' as synonyms for the 'RulandskÃ ©' variety. 2. The following is inserted after Section XXII, CANADA : 'XXIII. EGYPT  Muscat d'Alexandria  Chaselas  Roumi Abiad  Sultanina  Xenistery  Roditis  Muscat de Hambourg  Carnet blanc  Cabernet Sauvignon  Pinot noir  Lencas  Cabernet' 3 . The following is inserted after Section XXIII , EGYPT : Names of varieties accepted in the Community Accepted synonyms 'XXIV. CYPRUS Mavra Mavron tis Kyprou Xynisteri Muscat of Alexandria Moschato Ofthalmo Lefkada Vertzami Maratheftiko Pambakada, Pambakina Promara Carignan Noir Grenache Cinsaut Mataro MourvÃ ¨dre Cabernet Sauvignon Cabernet Franc \ Shiraz Muscat de Hambourg Ugni blanc Trebbiano Malvasia Semillon Palomino Pedro Ximenez' No L 70/12 Official Journal of the European Communities 14. 3 . 89 ANNEX B The following Annex is added to Regulation (EEC) No 997/81 : 'ANNEX V 1 . List of French quality wines psr which may be presented in bottles of the "flute d'Alsace" type :  Alsace or vin d'Alsace,  Crepy,  Chateau-Grillet,  Cotes de Provence, red and rose,  Cassis,  JuranÃ §on,  Rose de Beam,  Tavel, rose. 2. List of wines which may be presented in bottles of the 'Bocksbeutel" or Cantil" types or in bottles of a similar type : 2.1 . In Germany quality wines produced in the following specified regions :  Franken  Baden originating in the Taubertal and the SchÃ ¼pfergrund,  originating in the commune areas Neuweier, Steinbach, Unweg and Varnhalt of the commune of Baden-Baden. 2.2. In Italy, quality wines produced in the following specified regions :  Santa Maddalena (St. Magdalener)  Valle Isarco (Eisacktaler)  Terlaner made from Pinot bianco grapes  Bozner Leiten  Alte Adige (SÃ ¼dtiroler) made from Riesling, MÃ ¼ller-Thurgau, Pinot nero, Moscato giallo, Sylvaner or Lagrein grapes  Greco di Bianco. 2.3 . In Greece the following wines  Agioritiko  Rombola Kephalonias  wines originating on the island of Kephalonia  wines originating on the island of Paros.'